—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered September 14, 2000, convicting him of burglary in the first degree, burglary in the second degree, robbery in the second degree (two counts), and unlawful imprisonment in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Ritter, J.P., S. Miller, Goldstein and H. Miller, JJ., concur.